     Case 2:17-cv-00297-RAH-SMD Document 76 Filed 10/06/20 Page 1 of 9




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

SUSAN SMITH,                                 )
                                             )
                Plaintiff,                   )
                                             )
          v.                                 )   CASE NO. 2:17-cv-297-RAH
                                             )             (WO)
OFFICE OF THE ATTORNEY                       )
GENERAL STATE OF ALABAMA,                    )
et al.,                                      )
                                             )
                Defendants.                  )
                                             )

                                        ORDER

          On August 14, 2020, Defendants filed their Bill of Costs (Bill) (Doc. 67),

seeking to tax the total amount of $9,113.23. (Doc. 67.) Plaintiff has filed an

objection in which she contests $3,297.98 of these costs. (Doc. 72.) Plaintiff takes

issue with three general categories of the Defendants’ Bill: (a) deposition transcripts

(Doc. 67 at 4-11), (b) printing costs (Doc. 67 at 13), and (c) copying costs (Doc. 67

at 15).

          The Supreme Court of the United States has held that it is within a district

court’s discretion to refuse to tax costs against an unsuccessful party. See Farmer

v. Arabian American Oil Co., 379 U.S. 227 (1964). Courts are bound by the

limitations set forth in 28 U.S.C. § 1920, which provides as follows:
     Case 2:17-cv-00297-RAH-SMD Document 76 Filed 10/06/20 Page 2 of 9




      A judge or clerk of any court of the United States may tax as costs the
      following:
      (1)    Fees of the clerk and marshal;
      (2)    Fees for printed or electronically recorded transcripts necessarily
             obtained for use in the case;
      (3)    Fees and disbursements for printing and witnesses;
      (4)    Fees for exemplification and the costs of making copies of any
             materials where the copies are necessarily obtained for use in the case;
      (5)    Docket fees under section 1923 of this title;
      (6)    Compensation of court appointed experts, compensation of
             interpreters, and salaries, fees, expenses, and costs of special
             interpretation services under section 1828 of this title.
Upon review of the Bill, Plaintiff’s Objection, and Defendants’ response, the Court

will disallow the printing cost of $1,184.65 and the copy cost of $470.30. All other

costs will be permitted.

      1. Defendants’ Deposition Transcript Costs are Taxable

      Defendants seek $7,458.28 for costs associated with obtaining deposition

transcripts in this case. Plaintiff’s objection to $1,643.03 of that amount unfolds in

two parts, which this Court considers in turn.

             a. General Transcript Costs are Taxable

      Where deposition costs are concerned, Plaintiff first takes issue with several

items listed on the transcript invoices, including costs for condensed transcripts,

exhibit copies, hard copies, color copies, depo disks, read and signs, and shipping.




                                          2
     Case 2:17-cv-00297-RAH-SMD Document 76 Filed 10/06/20 Page 3 of 9




(See Doc. 67 at 4-11.) 1 Plaintiff’s argument against these costs is simple: she

contends they were incurred for attorney convenience rather than case necessity. As

noted above, this focus on convenience stems from the language of 28 U.S.C. §

1920(2), which provides that costs are only recoverable where they are “necessarily

obtained for use in the case.”

      “Taxation of deposition costs is authorized by § 1920(2).” U.S. E.E.O.C. v.

W&O, Inc., 213 F.3d 600, 620 (11th Cir. 2000) (“Though 1920(2) does not

specifically mention a deposition, ... depositions are included by implication in the

phrase ‘stenographic transcript.’”). However, deposition costs that are “incurred for

convenience, to aid in a more thorough preparation of the case, or for purpose of

investigation only” are not recoverable. Id. Furthermore, in the Middle District of

Alabama, “after the Plaintiff objects, the onus is on the Defendant to articulate why

the Plaintiff’s objection fails.” Kidd v. Mando Am. Corp., 870 F. Supp. 2d 1297,

1299 (M.D. Ala. 2012).

      As to the costs associated with obtaining condensed transcripts, exhibit

copies, hard copies, color copies, depo disks, and read and signs, the Court is


1
  Plaintiff does not argue that Defendants obtained any of the depositions in this case
unnecessarily. As a baseline, the Court recognizes that costs associated with
depositions are only taxable where the deposition itself was “necessarily obtained.”
See Blevins v. Heilig-Meyers Corp., 184 F.R.D. 663, 666 (M.D. Ala. 1999). Here,
that Plaintiff only objects to certain ancillary costs associated with the depositions
leaves this Court to presume that each of the depositions taxed by Defendants was,
in fact, necessary.
                                          3
     Case 2:17-cv-00297-RAH-SMD Document 76 Filed 10/06/20 Page 4 of 9




satisfied with Defendants’ explanation that the costs for obtaining the transcripts in

various formats were necessarily incurred in contemplation of filing dispositive

motions electronically and in preparation for trial, which would require a separate

hard copy format. This is in line with previously decided Middle District of Alabama

cases in which the court found deposition costs for originals, travel transcripts, and

shipping charges to be taxable. See, e.g., Coleman v. Roadway Express, 158 F. Supp.

2d 1304, 1310 (M.D. Ala. 2001). Indeed, costs for hard copies of exhibits, including

color, costs for regular transcripts, disks, and condensed transcripts are routine and

expected in virtually every case in which the parties anticipate filing or opposing

dispositive motions. See, e.g., Kidd, 870 F. Supp. 2d at 1299 (finding that the cost to

copy exhibits was taxable); Crouch v. Teledyne Cont’l Motors, Inc., No. CIV.A. 10-

00072-KD-N, 2013 WL 203408, at *20 (S.D. Ala. Jan. 17, 2013) (finding costs for

copies, color copies, copies of oversize documents, and photographs to be taxable).

The Court thus concludes that these costs are properly taxable.

      Plaintiff further cites cases from the Southern District of Florida to support

her assertion that delivery and shipping fees are not compensable. E.g., George v.

Fla. Dep’t of Corr., No. 07-80019-CIV, 2008 WL 2571348, at *6 (S.D. Fla. May

23, 2008). However, it is within this Court’s discretion to award reasonable costs,

including shipping costs, associated with depositions. Loughan v. Firestone Tire &

Rubber Co., 749 F.2d 1519, 1526 (11th Cir. 1985) (“[T]rial courts are accorded great


                                          4
     Case 2:17-cv-00297-RAH-SMD Document 76 Filed 10/06/20 Page 5 of 9




latitude in ascertaining taxable costs.”); George v. GTE Directories Corp., 114

F. Supp. 2d 1281, 1298 (M.D. Fla. 2000) (finding that postage for the mailing of

transcripts was a reasonable cost associated with the deposition). Accordingly, this

Court finds that costs and fees for the delivery of transcripts are taxable.

             b. Defendants’ Expedited Transcript Cost is Taxable
      Of the itemized transcript costs, Plaintiff takes particular issue with the cost

associated with the expedited completion of the deposition of Charla Doucet. To this

end, she inaccurately relies on Maris Distrib. Co. v. Anheuser-Busch, Inc., 302 F.3d

1207 (11th Cir. 2002). While true that the Maris court disagreed with the district

court from a matter of general course, it nevertheless found that the district court did

not abuse its discretion by taxing the expedited transcript cost given the case’s length

and complexity. Id. at 1225. In this case, too, the Court recognizes that its discretion

is not unfettered and that a prevailing party must justify any request for costs that

appear to exceed the bounds of necessity. W&O, Inc., 213 F.3d at 620-21.

      As it concerns the expedited transcript, Defendants have offered such a

justification. Defendants respond that a rushed transcript of Charla Doucet was

unavoidable because the deposition took place on September 5, 2019, which was

approximately three weeks before the summary judgment deadline of September 30,

2019. This Court agrees that the cost incurred under these facts can be taxed,

especially when the transcript was filed with the Court as part of the dispositive


                                           5
     Case 2:17-cv-00297-RAH-SMD Document 76 Filed 10/06/20 Page 6 of 9




motion briefing. (Doc. 52-3.) See Belcher v. Grand Reserve MGM, LLC, No. 2:15-

CV-834-KS-WC, 2019 WL 469900, at *4 (M.D. Ala. Feb. 6, 2019) (noting that the

“necessarily obtained” inquiry is a factual question to be determined by the district

court). In light of both the Eleventh Circuit’s holding in Maris and Defendants’

explanation, the expedited transcript cost will be permitted.

      2. Defendants’ Printing Costs are Not Taxable

      Plaintiff’s next objection is to the $1,184.65 printing cost. (See Doc. 67 at 13.)

28 U.S.C. § 1920(3) permits courts to tax printing costs. Further, § 1920(4) permits

courts to tax items that fit within “either the category ‘copies of paper’ or the

category ‘exemplification.’” Arcadian Fertilizer, L.P. v. MPW Indus. Servs., Inc.,

249 F.3d 1293, 1296 (11th Cir. 2001). The Eleventh Circuit has read “copies of

paper” to mean “reproductions involving paper in its various forms.” Id. Because

printed reproductions easily fit in this description, this Court will evaluate

Defendant’s printing cost under the same framework it applies for copy costs. See

Denton v. DaimlerChrysler Corp., 645 F. Supp. 2d 1215, 1228 (N.D. Ga. 2009)

(applying the “necessarily obtained” inquiry to its determination of whether the

prevailing party’s printing cost was reasonable); Franklin v. City of Moss Point,

Mississippi, No. 1:14-CV-422-HSO-JCG, 2016 WL 6104340, at *2 (S.D. Miss. May

3, 2016) (same).




                                           6
     Case 2:17-cv-00297-RAH-SMD Document 76 Filed 10/06/20 Page 7 of 9




      “[I]n evaluating copying costs, the court should consider whether the

prevailing party could have reasonably believed that it was necessary to copy the

papers at issue.” W&O, Inc., 213 F.3d at 623. Further, a party wishing to be

compensated for its copies or printing should itemize and explain those costs. See

Coleman, 158 F. Supp. 2d at 1310 (finding copying costs are not reimbursable where

party requesting costs is unable to itemize the purpose of the costs in response to

objections); Fogleman v. Arabian American Oil Co., 920 F.2d 278, 286 (5th Cir.

1991) (“While we certainly do not expect a prevailing party to identify every xerox

copy made for use in the course of legal proceedings, we do require some

demonstration that reproduction costs necessarily result from that litigation.”).

      Yet, Defendants present this cost without specifying what was printed, when,

or why. Instead of itemizing this cost in their response to Plaintiff’s objection,

Defendants merely argue that their discovery production of 199,613 pages justifies

their meager charge of $1,184.65. (See Doc. 75 at 2.) Notably, federal courts in

Alabama have previously determined that an acceptable cost for necessary copies is

$0.10 per page. See Crouch, 2013 WL 203408, at *23. It follows that only one

printing of the produced documents, if in fact such a number of documents was

actually printed, would result in a total cost of $19,961.00. While the cost of

$1,184.65 in the context of a possible cost of $19,961.00 sounds gracious,

Defendants’ larger problem is their failure to contextualize the printing cost with any


                                          7
     Case 2:17-cv-00297-RAH-SMD Document 76 Filed 10/06/20 Page 8 of 9




particularity whatsoever. They do not relate the cost directly to the production of

almost 200,000 pages of documents, the dispositive motion filing or, for that matter,

any other phase of litigation or litigation activity. Simply stating that the case

involves almost 200,000 pages of documents does not satisfy the Defendants’

burden, no matter how reasonable the cost may otherwise be. See Cullens v. Ga.

Dep’t of Transp., 29 F.3d 1489, 1494 (11th Cir. 1994) (“A party seeking

reimbursement for copying costs must present evidence ‘regarding the documents

copied including their use or intended use.’”). Accordingly, the Court concludes the

printing cost is not taxable.

      3. Defendants’ Copying Costs are Not Taxable
      Plaintiff’s final objection is to the $470.30 cost for copies. As stated

previously, the prevailing party must make some demonstration that the copy cost

asserted was necessarily incurred. See Coleman, 158 F.Supp.2d at 1310; Jones v.

Webb, No. 6:09-CV-00074-LSC, 2013 WL 12250508, at *2 (N.D. Ala. Nov. 26,

2013). But here, Defendants merely state a cost for copies and scans without

providing any itemized accounting or context. (See Doc. 67 at 15.) Like with the

printing cost, Defendants provide no explanation, not even a general one, connecting

the copies to any particular litigation activity. And instead of citing to any precedent

that might allow this generalized cost, Defendants’ counsel argues that she is an “old

dog” who still relies on hard copies. (See Doc. 75 at 2.) But young or old, that dog


                                           8
     Case 2:17-cv-00297-RAH-SMD Document 76 Filed 10/06/20 Page 9 of 9




still must hunt. Therefore, this Court will disallow the $470.30 charge for copying

and scanning.


      In accordance with the foregoing, it is ORDERED that:

      (1) Plaintiff’s Objection (Doc. 72) is SUSTAINED to the extent the

          Defendant’s Bill of Costs (Doc. 67) seeks taxation of printing costs of

          $1,184.65 and copy costs of $470.30;

      (2) Plaintiff’s Objection (Doc. 72) is OVERRULED to the extent it objects

          to any other aspect of the Defendants’ Bill of Costs. (Doc. 67.)

      (3) Costs in the amount of $7,458.28 are taxed against Plaintiff, for which

          execution may issue.

      DONE this 6th day of October 2020.




                                            /s/ R. Austin Huffaker, Jr.
                                      R. AUSTIN HUFFAKER, JR.
                                      UNITED STATES DISTRICT JUDGE




                                        9
